On Rehearing.
We are of the opinion that, instead of our rendering judgment, the cause should be reversed and remanded for retrial.
There is no statement of facts in the record, and we think the case has probably not been fully developed, and, in the exercise of the discretion vested in such cases, the cause will be remanded. This is permissible, even though an amendment to the pleadings may be necessary in the lower court.
We are still of the opinion that upon the record here presented the judgment of the lower court must be reversed for the reasons stated in the original opinion.